PALMER, J.
Charles and Julia Schofield appeal the non-final order entered by the trial court denying their motion to quash service of process.1 Because the process server failed to strictly comply with section 48.081(5), Florida Statutes (2009), we reverse.
Wells Fargo Bank, N.A., filed a mortgage foreclosure complaint against the Schofields. A process server personally served Julia Schofield and served Charles, through Julia, with a summons, a copy of the complaint, and a notice of lis pendens. However, the process server failed to include the date and time of service, his identification number, or his initials on any of the documents served on the Schofields.
The Schofields filed a motion to quash service of process and a verification of pleading, asserting that the process server failed to comply with the terms of section 48.031(5), Florida Statutes (2009). The statute provides: “A person serving process shall place, on the copy served, the date and time of service and his or her identification number and initials for all service of process.” The trial court entered an order denying the Schofields’ motion.
The Schofields argue that the trial court should have granted their motion to quash because the process server failed to comply with section 48.031(5). We agree.
Service of process must strictly comply with all relevant statutory provisions. See Shurman v. Atl. Mortg. & Inv. Corp., 795 So.2d 952, 954 (Fla.2001) (holding that “statutes governing service of process are to be strictly construed and enforced”); Re-Employment Servs., Ltd. v. Nat’l Loan Acquisitions Co., 969 So.2d 467, 471 (Fla. 5th DCA 2007) (holding that “courts require strict construction of, and compliance with, the provisions of statutes governing service of process”). Accordingly, we reverse the trial court’s order denying the Schofields’ motion to quash service of process.
REVERSED and REMANDED.
ORFINGER, C.J., and EVANDER, J. concur.

. Appellate jurisdiction is proper pursuant to Florida Rule of Appellate Procedure 9.130(a)(3)(C)(i) (2011).